El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
El acusado en el presente caso fué procesado mediante una denuncia por hurto de menor cuantía, y en apelación ante la Corte de Distrito de Pohce fué condenado á la pena de quince días de cárcel. En esta corte no compareció el apelante el día de la vista. La prueba no nos fué certificada en ninguna forma, y no encontramos nada que nos justificaría la revoca-ción de la sentencia apelada, la que debe confirmarse.
En vista de que el juicio ante la Corte de Distrito- fué un proceso de novo, la sentencia de dicha corte no ha debido ser en forma de confirmación de la sentencia de la corte inferior, y la sentencia de este tribunal confirmará meramente la impo-sición de la pena y de las costas.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.